DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “date” in line 14 of claim 1 seems to mean “data”. The term is indefinite because the specification does not clearly redefine the term.


Allowable Subject Matter
	Claim 6-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (PGPUB 20190279734), hereinafter as Kang, in view of Nemazie et al. (PGPUB 20130007544), hereinafter as Nemazie.
Regarding claim 1, Kang teaches a memory repair method, comprising: 
(A) selecting a first row (Fig 2 and Fig 7A, G11) from a first memory array according to a first address data, wherein said first row has a plurality of general bits divided into a plurality of groups (Fig 2, Fig 7A, R11-R14 of same word line [0048]); 
(B) a plurality of flag bits for indicating whether said plurality of groups have defective bits (Fig 7B flag decider 242), and a plurality of spare bits for replacing said defective bits (Fig 2, Y11), and wherein said plurality of defective bit addresses are relative addresses of said defective bits in said plurality of groups (Fig 2);
 (C) generating a column address according to a second address date (Fig 2, R11 region of same word line, decided by column address (inherently)); 
(D) detecting a flag bit corresponding to said column address (Fig 7A, flag 242A for R11, wherein the group is based on column address), and obtaining a corresponding defective bit address from said plurality of address bit sets if said corresponding flag bit has a first-state data; and 
(E) selecting one of said plurality of spare bits to replace a defective bit corresponding to said corresponding defective bit address (Fig 2, Y11 spare region for replacing R11).
But not expressly storing defective memory address in a second memory,
Nemazie teaches selecting a plurality of address bit sets for storing a plurality of defective bit addresses (Fig 5), except that the info are stored in a row. It would have been obvious to one of ordinary skill in the art at the time the invention was made to store related info into one row, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Since Nemazie and Kang are both from the same field of semiconductor memory device, the purpose disclosed by Nemazie would have been recognized in the pertinent art of Kang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to store defective address into a second memory as in Nemazie into the device of Kang for the purpose of repairing memory device. 
Regarding claim 5, Kang teaches a memory circuit, comprising: 
a first memory, including a first memory array, wherein each row of said first memory array has a plurality of general bits divided into a plurality of groups (Fig 2, R11-R14); and 
a plurality of flag bits (Fig 7B, flag decider 242) for indicating whether said plurality of groups have defective bits, and a plurality of spare bits (Fig 2, Y11) for replacing said defective bits; 
wherein if a flag bit has a first-state data, it indicates that a corresponding group has a defective bit, and if said flag bit has a second-state data, it indicates that said corresponding group is free of a defective bit (Fig 7B flag bit); 
wherein said plurality of defective bit addresses are relative addresses of said defective bits in said plurality of groups (Fig 7B).
Nemazie teaches a second memory (Fig 5, 452) stores a plurality address bit sets for storing a plurality of defective bit addresses (Fig 5).
The reason for combining the references used in rejection of claim 1 applies.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang and Nemazie, in view of Kang (PGPUB 20200327003), hereinafter as Kang2.
Regarding claim 2, Kang2 teaches a method as in rejection of claim 1,
But not expressly obtaining said corresponding defective bit address from said plurality of address bit sets according to an order of said corresponding flag bit in flag bits having said first-state data.
Kang2 teaches obtaining said corresponding defective bit address from said plurality of address bit sets according to an order of said corresponding flag bit in flag bits having said first-state data (Fig 2, and [0043]).
Since Kang2 and Kang are both from the same field of semiconductor memory device, the purpose disclosed by Kang2 would have been recognized in the pertinent art of Kang. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to store defective address as in Kang2 into the device of Kang for the purpose of managing repairing memory device. 
Regarding claim 3, Kang teaches dividing said plurality of address bit sets into a plurality of address groups (Fig 7A, R11-R14), wherein each of said plurality of address groups has at least one said address bit set (Fig 7A, R11-R14 of same row, grouped by column address); 
acquiring said corresponding defective bit address from said selected address group (Fig 2, Y11 for R11).
Kang2 teaches selecting one of said plurality of address groups according to an order of said corresponding flag bit in flag bits having said first-state data (Fig 2, and [0043]).
The reason for combining the references used in rejection of claim 2 applies.
Regarding claim 4, Kang teaches while said column address matches said corresponding defective bit address, selecting one of said plurality of spare bits to replace said corresponding defective bit (Fig 2)
Kang2 teaches according to an order of said corresponding flag bit in flag bits having said first-state data (Fig 2).
The reason for combining the references used in rejection of claim 2 applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/               Primary Examiner, Art Unit 2827